DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

Claim 13 recites "A computer program product comprising code embodied on computer-readable storage". The specification as filed does not exclude transitory type media. The definition is open-ended and therefore covers also forms of transitory propagating signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such 

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the 

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
Claim 13 would be allowable if overcome the rejection under 35 U.S.C. §101 set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

The instant applicant is directed to using voice commands to control lights (Fig. 1, Spec. page 11). The claimed invention includes a specific feature of providing a preview before executing a recognized voice command. Independent claim 1 recites:

“after the speaking of the first element in the voice command but prior to enacting the last element of the command, controlling illumination emitted by one or more luminaires of a lighting system to provide feedback to the user regarding the processing of the speech command, wherein the feedback comprises providing a preview of individual effects of one or more of the spoken elements”
 
prior to enacting the last element of the command”. Kawasaki also does not discloses “providing a preview of individual effects of one or more of the spoken elements”

Bay et al. (US Pat. 9,721,586) discloses a user could speaks voice requests to a virtual assistant. The virtual assistant generates a visual feedback to confirm the voice command by turn on LEDs on the virtual assistant (Col. 13, lines 35-40; Col. 14, lines 15-34). Bay does not discloses the above underlined limitations. 

Desrochers (US PG Pub. 2008/0114603) discloses using voice commands to control a vehicle or aircraft. For a critical voice command, the system provides a feedback and requests the user to confirm the voice command before executing the voice command ([0017]). Desrochers fail to disclose the features defined by the above underlined limitations. 

When considering claim 1 as a whole, prior art of record, either alone or in combination, does not teach or suggest above underlined limitations.  Therefore, prior . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIALONG HE/Primary Examiner, Art Unit 2659